Exhibit 10.3
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of August 12, 2011, by
CHRISTIAN C. ROMANDETTI, having an address at 709 S. Harbor City Boulevard,
Suite 250, Melbourne, Florida 32901 (whether one or more collectively referred
to as “Guarantor”), for the benefit of GUGGENHEIM LIFE AND ANNUITY COMPANY, a
Delaware life insurance company, having an address at 10689 N. Pennsylvania
Street, Suite 200, Indianapolis, Indiana  46280 (together with its successors
and/or assigns, “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by MARINA TOWERS, LLC, a Florida limited liability company
(“Borrower”), and payable to the order of Lender in the original principal
amount of  SEVEN MILLION FIVE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS
($7,550,000.00) (as the same may be amended, restated, replaced, supplemented,
or otherwise modified from time to time, individually and collectively as the
context may require, the “Note”), Borrower has become indebted, and may from
time to time be further indebted, to Lender with respect to a loan (“Loan”) made
pursuant to that certain Loan Agreement, of even date herewith between Borrower
and Lender (as the same may be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Loan
Agreement”), which Loan is secured by that certain Mortgage and Security
Agreement of even date herewith (as the same may be amended, consolidated,
severed, restated, replaced, supplemented, renewed, extended or otherwise
modified from time to time, the “Mortgage”), and further evidenced, secured or
governed by other instruments and documents executed in connection with the Loan
(together with the Note, the Loan Agreement and Mortgage, collectively, the
“Loan Documents”); and
 
WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and
 
WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.
 
NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:
 
ARTICLE I
 
NATURE AND SCOPE OF GUARANTY
 
1.1 Guaranty of Obligation.  Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the Guaranteed Obligations as and when the same shall be due and payable,
whether by lapse of time, by acceleration of maturity or otherwise.  Guarantor
hereby irrevocably and unconditionally covenants and agrees that it is liable
for the Guaranteed Obligations as a primary obligor.
 
(a) Definition of Guaranteed Obligations.  As used herein, the term “Guaranteed
Obligations” shall mean all obligations and liabilities of Borrower for which
Borrower shall be personally liable pursuant to Article 10.7 of the Loan
Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
1.2 Nature of Guaranty.  This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection.  This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs).  The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations.  This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.
 
1.3 Guaranteed Obligations Not Reduced by Offset.  The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of Borrower, or any other party, against Lender
or against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.
 
1.4 Payment By Guarantor.  If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at demand, maturity, acceleration
or otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein.  Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations,
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations.  Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.
 
1.5 No Duty To Pursue Others.  It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to
(a) institute suit or exhaust its remedies against Borrower or others liable on
the Loan or the Guaranteed Obligations or any other person, (b) enforce Lender’s
rights against any collateral which shall ever have been given to secure the
Loan, (c) enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (d) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (e) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (f) resort to any other means of obtaining payment
of the Guaranteed Obligations.  Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.
 
1.6 Waivers.
 
(a) Guarantor agrees to the provisions of the Loan Documents, and hereby waives
notice of (i) any loans or advances made by Lender to Borrower, (ii) acceptance
of this Guaranty, (iii) any amendment or extension of the Note, the Loan
Agreement or of any other Loan Documents, (iv) the execution and delivery by
Borrower and Lender of any other loan or credit agreement or of Borrower’s
execution and delivery of any promissory notes or other documents arising under
the Loan Documents or in connection with the Property, (v) the occurrence of any
breach by Borrower or an Event of Default, (vi) Lender’s transfer or disposition
of the Guaranteed Obligations, or any part thereof, (vii) sale or foreclosure
(or posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations, (viii) protest, proof of non-payment or default by
Borrower, and (ix) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, or any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Guarantor hereby agrees that neither Lender’s rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to):  (i) any limitation of
liability or recourse in any other Loan Document or arising under any law;
(ii) any claim or defense that this Guaranty was made without consideration or
is not supported by adequate consideration; (iii) the taking or accepting of any
other security or guaranty for, or right of recourse with respect to, any or all
of the Guaranteed Obligations; (iv) any homestead exemption or any other similar
exemption under applicable Legal Requirements and Guarantor hereby waives the
benefit of any such exemption as to the Guaranteed Obligations; (v) any release,
surrender, abandonment, exchange, alteration, sale or other disposition,
subordination, deterioration, waste, failure to protect or preserve, impairment,
or loss of, or any failure to create or perfect any lien or security interest
with respect to, or any other dealings with, any collateral or security at any
time existing or purported, believed or expected to exist in connection with any
or all of the Guaranteed Obligations, including any impairment of Guarantor’s
recourse against any Person or collateral; (vi) whether express or by operation
of law, any partial release of the liability of Guarantor hereunder, or if one
or more other guaranties are now or hereafter obtained by Lender covering all or
any part of the Guaranteed Obligations, any complete or partial release of any
one or more of such guarantors under any such other guaranty, or any complete or
partial release or settlement of Borrower or any other party liable, directly or
indirectly, for the payment or performance of any or all of the Guaranteed
Obligations; (vii) the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of Borrower or any other party at any time
liable for the payment or performance of any or all of the Guaranteed
Obligations; (viii) either with or without notice to or consent of
Guarantor:  any renewal, extension, modification or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents;
(ix) any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations; (x) any failure of Lender to notify Guarantor of any
creation, renewal, extension, rearrangement, modification, supplement,
subordination, or assignment of the Guaranteed Obligations or any part thereof,
or of any Loan Document, or of any release of or change in any security, or of
any other action taken or refrained from being taken by Lender against Borrower
or any security or other recourse, or of any new agreement between Lender and
Borrower, it being understood that Lender shall not be required to give
Guarantor any notice of any kind under any circumstances with respect to or in
connection with the Guaranteed Obligations, any and all rights to notice
Guarantor may have otherwise had being hereby waived by Guarantor, and Guarantor
shall be responsible for obtaining for itself information regarding Borrower,
including, but not limited to, any changes in the business or financial
condition of Borrower, and Guarantor acknowledges and agrees that Lender shall
have no duty to notify Guarantor of any information which Lender may have
concerning Borrower; (xi) if for any reason that Lender is required to refund
any payment by Borrower to any other party liable for the payment or performance
of any or all of the Guaranteed Obligations or pay the amount thereof to someone
else; (xii) the making of advances by Lender to protect its interest in the
Property, preserve the value of the Property or for the purpose of performing
any term or covenant contained in any of the Loan Documents; (xiii) the
existence of any claim, counterclaim, set off, recoupment, reduction or defense
based upon any claim or other right that Guarantor may at any time have against
Borrower, Lender, or any other Person, whether or not arising in connection with
this Guaranty, the Note, the Loan Agreement, or any other Loan Document;
(xiv) the unenforceability of all or any part of the Guaranteed Obligations
against Borrower, whether because the Guaranteed Obligations exceed the amount
permitted by law or violate any usury law, or because the act of creating the
Guaranteed Obligations, or any part thereof, is ultra vires, or because the
officers or Persons creating same acted in excess of their authority, or because
of a lack of validity or enforceability of or defect or deficiency in any of the
Loan Documents, or because Borrower has any valid defense, claim or offset with
respect thereto, or because Borrower’s obligation ceases to exist by operation
of law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Obligations, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Obligations); (xv) any order, ruling or plan of reorganization emanating from
proceedings under any bankruptcy or similar insolvency laws with respect to
Borrower or any other Person, including any extension, reduction, composition,
or other alteration of the Guaranteed Obligations, whether or not consented to
by Lender; and/or (xvi) any partial or total transfer, pledge and/or
reconstitution of Borrower and/or any direct or indirect owner of Borrower
(regardless of whether the same is permitted under the Loan Documents).
 
(c) This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives:
 
(i) any and all rights to which Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever; and
 
(ii) any right and/or requirement of or related to notice, presentment, protest,
notice of protest, further notice of nonpayment, notice of dishonor, default,
nonperformance, intent to accelerate, acceleration, existence of the Debt and/or
any amendment or modification of the Debt.
 
1.7 Payment of Expenses.  In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all costs and expenses (including court costs
and attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder.  The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.
 
 
 
3

--------------------------------------------------------------------------------

 
 
1.8 Effect of Bankruptcy.  In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect.  It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.
 
1.9 Waiver of Subrogation, Reimbursement and Contribution.  Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from Borrower or any other party liable for
payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise.
 
1.10 Borrower.  The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower.
 
1.11 Indemnification Procedures.
 
(a) If any action shall be brought against Lender based upon any of the matters
for which Lender is indemnified hereunder, Lender shall notify Guarantor in
writing thereof and Guarantor shall promptly assume the defense thereof,
including, without limitation, the employment of counsel reasonably acceptable
to Lender and the negotiation of any settlement; provided, however, that any
failure of Lender to notify Guarantor of such matter shall not impair or reduce
the obligations of Guarantor hereunder.  If the defendants in any such action
include both Lender and Guarantor and Lender shall have reasonably concluded
that there are any legal defenses available to it that are different from or in
addition to those available to Guarantor, then Lender shall have the right, at
the expense of Guarantor (which expense shall be included in the Guaranteed
Obligations), to employ separate counsel in any such action and to participate
in the defense thereof.  In the event Guarantor shall fail to discharge or
undertake to defend Lender against any claim, loss or liability for which Lender
is indemnified hereunder, Lender may, at its sole option and election, defend or
settle such claim, loss or liability.  The liability of Guarantor to Lender
hereunder shall be conclusively established by such settlement, provided such
settlement is made in good faith, the amount of such liability to include both
the settlement consideration and the costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements, incurred by Lender in
effecting such settlement.  In such event, such settlement consideration, costs
and expenses shall be included in the Guaranteed Obligations and Guarantor shall
pay the same as hereinafter provided.  Lender’s good faith in any such
settlement shall be conclusively established if the settlement is made on the
advice of independent legal counsel for Lender.
 
(b) If any action shall be brought against Lender based upon any of the matters
for which Lender is indemnified hereunder, Guarantor shall not, without the
prior written consent of Lender:  (i) settle or compromise any action, suit,
proceeding or claim or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to Lender of a full and complete written release of Lender (in form,
scope and substance satisfactory to Lender in its sole discretion) from all
liability in respect of such action, suit, proceeding or claim and a dismissal
with prejudice of such action, suit, proceeding or claim; or (ii) settle or
compromise any action, suit, proceeding or claim in any manner that may
adversely affect Lender or obligate Lender to pay any sum or perform any
obligation as determined by Lender in its sole but reasonable discretion.
 
(c) All Guaranteed Obligations shall be immediately reimbursable to Lender when
and as incurred and, in the event of any litigation, claim or other proceeding,
without any requirement of waiting for the ultimate outcome of such litigation,
claim or other proceeding, and Guarantor shall pay to Lender any and all
Guaranteed Obligations within ten (10) days after written notice from Lender
itemizing the amounts thereof incurred to the date of such notice.  In addition
to any other remedy available to Lender, such Guaranteed Obligations, if not
paid within said ten day period, shall bear interest at the Default Rate.
 
1.12 Other Guaranties.  This Guaranty is separate, distinct and in addition to
any liability and/or obligations that Borrower or Guarantor may have under any
other guaranty or indemnity executed by any Borrower or Guarantor in connection
with the Loan, and no other agreement, guaranty or indemnity executed in
connection with the Loan shall act to reduce or set off any of Guarantor’s
liability hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
EVENTS AND CIRCUMSTANCES NOT REDUCING
 
OR DISCHARGING GUARANTOR’S OBLIGATIONS
 
Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:
 
2.1 Modifications.  Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Loan Agreement, the other Loan Documents, or any other document, instrument,
contract or understanding between Borrower and Lender, or any other parties,
pertaining to the Guaranteed Obligations or any failure of Lender to notify
Guarantor of any such action.
 
2.2 Adjustment.  Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower or any Guarantor.
 
2.3 Condition of Borrower or Guarantor.  The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Obligations; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.
 
2.4 Invalidity of Guaranteed Obligations.  The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (b) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (c) the officers or representatives executing the Note, the Loan
Agreement or the other Loan Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (d) the Guaranteed Obligations
violate applicable usury laws, (e) the Borrower has valid defenses, claims or
offsets (whether at law, in equity or by agreement) which render the Guaranteed
Obligations wholly or partially uncollectible from Borrower, (f) the creation,
performance or repayment of the Guaranteed Obligations (or the execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, the Loan Agreement or
any of the other Loan Documents has been forged or otherwise is irregular or not
genuine or authentic, it being agreed that Guarantor shall remain liable hereon
regardless of whether Borrower or any other Person be found not liable on the
Guaranteed Obligations or any part thereof for any reason.
 
2.5 Release of Obligors.  Any full or partial release of the liability of
Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other person or entity now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other Persons will be liable to pay or perform the Guaranteed
Obligations, or that Lender will look to other Persons to pay or perform the
Guaranteed Obligations.
 
2.6 Other Collateral.  The taking or accepting of any other security, collateral
or guaranty, or other assurance of payment, for all or any part of the
Guaranteed Obligations.
 
 
5

--------------------------------------------------------------------------------

 
 
2.7 Release of Collateral.  Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.
 
2.8 Care and Diligence.  The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Lender (a) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (b) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (c) to take or prosecute any action in connection
with any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations.
 
2.9 Unenforceability.  (a) The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.
 
(b) The failure of Lender or any other party to exercise diligence or reasonable
care in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such collateral, property or security, including
but not limited to any neglect, delay, omission, failure or refusal of Lender
(a) to take or prosecute any action for the collection of any of the Guaranteed
Obligations or (b) to foreclose, or initiate any action to foreclose, or, once
commenced, prosecute to completion any action to foreclose upon any security
therefor, or (c) to take or prosecute any action in connection with any
instrument or agreement evidencing or securing all or any part of the Guaranteed
Obligations.
 
2.10 Offset.  Any existing or future right of offset, claim or defense of
Borrower against Lender, or any other Person, or against payment of the
Guaranteed Obligations, whether such right of offset, claim or defense arises in
connection with the Guaranteed Obligations (or the transactions creating the
Guaranteed Obligations) or otherwise.
 
2.11 Merger.  The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.
 
2.12 Preference.  Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.
 
2.13 Other Actions Taken or Omitted.  Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral therefor, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents, warrants and covenants to Lender as follows:
 
3.1 General.  Guarantor hereby makes the following representations, warranties
and covenants (each of which shall remain materially true and correct during the
term hereof):  (a) intentionally omitted; (b) the execution, delivery and
performance of this Guaranty and the incurrence of the Guaranteed Obligations,
now or hereafter owing, and the creation of liens on Guarantor’s assets do not
require any approval or consent of, or filing with, any governmental authority
or other Person (or such approvals and consents have been obtained and delivered
to the Lender) and are not in contravention of any provision of law applicable
to Guarantor; (c) this Guaranty and the other Loan Documents to which Guarantor
is a party constitutes when delivered, valid and binding obligations of
Guarantor, enforceable in accordance with their respective terms; (d) Guarantor
is not a party to any indenture, loan or credit agreement, or any lease or other
agreement or instrument, or subject to any restriction, which is likely to have
a Material Adverse Effect; (e) Guarantor has filed all tax returns which are
required to be filed (or obtained proper extensions of time for the filing
thereof) and has paid, or made adequate provision for the payment of, all taxes
which have or may become due pursuant to said returns or to assessments
received; (f) the financial statements and other information pertaining to
Guarantor submitted to Lender are true, complete and correct in all material
respects and do not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
misleading; (g) there is no litigation, at law or in equity, or any proceeding
before any federal, state, provincial or municipal board or other governmental
or administrative agency pending or, to the knowledge of Guarantor, threatened,
or any basis therefor, which involves a risk of any material judgment or
liability not fully covered by insurance (other than any deductible) which is
likely to be adversely determined and if so, would have a Material Adverse
Effect, and no judgment, decree, or order of any federal, state, provincial or
municipal court, board or other governmental or administrative agency has been
issued against Guarantor which has a Material Adverse Effect; (h) the making of
the Loan to Borrower will result in material benefits to Guarantor.  Each of the
representations and covenants of and/or relating to Guarantor set forth in the
other Loan Documents are hereby re-made by Guarantor and incorporated herein by
reference as if fully set forth herein; (i) Guarantor (1) has not entered into
this Guaranty or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (2) has received reasonably equivalent value in
exchange for the Guaranteed Obligations hereunder and under the Loan Documents.;
and (j) Guarantor is not a “foreign person” within the meaning of
Section 1445(1)(3) of the Internal Revenue Code.
 
3.2 Benefit.  Guarantor is an affiliate of Borrower, is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
 
3.3 Familiarity and Reliance.  Guarantor is familiar with, and has independently
reviewed each of the Loan Documents and the books and records regarding the
financial condition of the Borrower and is familiar with the value of any and
all collateral intended to be created as security for the payment of the Note or
the Guaranteed Obligations; however, Guarantor is not relying on such financial
condition or the collateral as an inducement to enter into this Guaranty.
 
3.4 No Representation By Lender.  Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.
 
3.5 Guarantor’s Financial Condition.  As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.
 
3.6 Guarantor Financial Reporting, Net Worth and Liquidity.
 
(a) Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine and make copies of the books
and records, any and all accounts, data and other documents of Guarantor, at all
reasonable times, during normal business hours, at Guarantor’s address for
notices as set forth herein upon the giving of reasonable notice of such
intent.  Guarantor shall also provide to Lender, upon Lender’s reasonable
request, such proofs of payments, costs, expenses, revenues and earnings, and
other documentation as Lender may reasonably request, from time to time, and
with such other information, in such detail as may reasonably be required by
Lender.
 
(b) Lender shall have the right, at any time and from time to time upon the
occurrence and continuance of an “Event of Default” hereunder or under the other
Loan Documents, to audit the books and records of Guarantor.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(c) During the term hereunder, Guarantor will furnish or cause to be furnished
to Lender, as soon as available, and in any event within ninety (90) days after
the end of each calendar year, the annual financial statements of Guarantor,
which financial statements shall be prepared on an unaudited basis, in form
substantially similar to those previously delivered by Guarantor to Lender and
which shall include Guarantor’s balance sheet, tax returns and statements of net
worth and contingent liabilities; provided, however, that any annual tax returns
submitted may be for the preceding calendar year if tax returns for the calendar
year in question have not yet been filed by Guarantor as a result of Guarantor
filing for an extension thereof and Guarantor shall, within thirty (30) days
after the actual filing of such extended tax return, submit same to Lender.  All
such financial statements shall (A) be prepared by Guarantor’s independent
certified public accountants (which accountants shall be reasonably acceptable
to Lender) and (B) be certified by Guarantor to Lender as true and correct in
all material respects and (C) contain such backup and/or supporting information
as may be reasonably requested by Lender.  In addition, Guarantor shall promptly
furnish to Lender any other financial information reasonably requested by Lender
from time to time in respect of Guarantor.
 
(d) Guarantor hereby makes the following additional affirmative covenants:
 
(i) At all times while the Debt remains unsatisfied, Guarantor shall maintain
Unencumbered Liquid Assets (defined below) of not less than $1,132,500.00.  For
the purposes hereof, “Unencumbered Liquid Assets” shall be determined by Lender
in its reasonable discretion, at any time and from time to time, and shall mean
the “liquid assets” of Guarantor, free and clear of all liens and shall include
only the following assets of Guarantor as set forth on Guarantor’s balance
sheet:  (x) all Cash and Cash Equivalents (defined below), and (y) the
following, to the extent acquired for investment or with a view to achieving
trading profits (and which may be liquidated without restrictions within five
(5) Business Days or less):  marketable securities owned of record and
beneficially by Guarantor and which are freely tradeable, without any
restriction on the New York Stock Exchange, the American Stock Exchange or
NASDAQ.
 
(ii) At all times while the Debt remains unsatisfied, Guarantor shall maintain a
net worth of not less than $3,775,000.00.  For the purposes hereof, Guarantor’s
net worth shall be determined by Lender in its reasonable discretion, at any
time and from time to time, and shall (A) be based on market valuations, (B) not
include any Intangible Assets (defined below) and (C) not include any equity
attributable to the Property.
 
(iii) As used above, the following terms shall have the following meanings:
 
(1) “Cash and Cash Equivalents” shall mean:  (i) United States dollars and
(ii) any of the following which may be liquidated without restrictions within
five (5) Business Days or less:  (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than six (6) months from
the date of acquisition; (b) certificates of deposit and Eurodollar time
deposits with maturities of six (6) months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding six months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500 million and an S&P Certificate of Deposit Rating
(short term) of A-1 or better or the equivalent by Moody’s; (c) repurchase
obligations with a term of not more than seven (7) days for underlying
securities of the types described in clauses (ii)(a) and (b) above entered into
with any financial institution meeting the qualifications specified in
clause (ii) (b) above; (d) commercial paper having the highest rating obtainable
from Moody’s or S&P, and in each case maturing within six months after the date
of acquisition; and (e) money market funds substantially all the assets of which
are comprised of securities and other obligations of the types described in
clauses (i) and (ii)(a) through (d) above.
 
(2) “Intangible Assets” shall mean those assets of a Person (whether having
determinate or indeterminate lives) that lack physical substance (other than
accounts receivable) and that are considered under GAAP to be intangibles but,
in any event, shall include, without limitation, goodwill, deferred financing
costs, organizational costs and patent, copyright, franchise, trademark,
customer contracts and relationships, covenants not to compete, technology and
process costs and related amounts and capitalized research and development costs
included on a balance sheet of such Person.
 
3.7 Legality.  The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor.  This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.
 
3.8 Survival.  All representations and warranties made by Guarantor herein shall
survive the execution hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV

 
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
4.1 Subordination of All Guarantor Claims.  As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person in whose favor such debts or
liabilities may, at their inception, have been, or may hereafter be created, or
the manner in which they have been or may hereafter be acquired by
Guarantor.  The Guarantor Claims shall include without limitation all rights and
claims of Guarantor against Borrower (arising as a result of subrogation or
otherwise) as a result of Guarantor’s payment of all or a portion of the
Guaranteed Obligations.  Upon the occurrence of an Event of Default or Default,
Guarantor shall not receive or collect, directly or indirectly, from Borrower or
any other party any amount upon the Guarantor Claims.
 
4.2 Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims.  Guarantor hereby assigns such
dividends and payments to Lender.  Should Lender receive, for application upon
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit upon the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.
 
4.3 Payments Held in Trust.  In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.
 
4.4 Liens Subordinate.  Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach.  Without the prior written
consent of Lender, Guarantor shall not (a) exercise or enforce any creditor’s
right it may have against Borrower or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceedings (judicial or
otherwise, including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of Borrower held by
Guarantor.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE V

 
MISCELLANEOUS
 
5.1 Waiver.  No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right.  The rights of Lender hereunder
shall be in addition to all other rights provided by law.  No modification or
waiver of any provision of this Guaranty, nor consent to departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved.  No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.
 
5.2 Notices.  All notices, consents, approvals and requests made, required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested, (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged),
addressed as follows (or at such other address and Person as shall be designated
from time to time by any party hereto, as the case may be, in a notice to the
other parties hereto in the manner provided for in this Section 5.2):
 

Guarantor:   Christian C. Romandetti       709 S. Harbor City Boulevard, Suite
250       Melbourne, Florida 32901       Facsimile No. 321-723-3996            
      Lender:   Guggenheim Life and Annuity Company       10689 N. Pennsylvania
Street, Suite 200       Indianapolis, Indiana  46280       Attention:  GLAC Real
Estate Investment Office       Facsimile No.:  317-574-6272                  
with a copy to:
 
Sidley Austin LLP
      787 Seventh Avenue, 22nd Floor       New York, New York 10019      
Attention:  Michael H. Peskowitz       Facsimile No. 212-839-5599  

 
 
5.3 Governing Law; Binding Effect; Waiver of Acceptance.
 
(a) The governing law and related provisions set forth in Section 11.3 of the
Loan Agreement (including, without limitation, any authorized agent provisions
thereof) are hereby incorporated by reference as if fully set forth herein (with
Guarantor substituted in all places where Borrower appears thereunder) and shall
be deemed fully applicable to Guarantor hereunder.  Guarantor hereby certifies
that it has received and reviewed the Loan Agreement (including, without
limitation, Section 11.3 thereof).
 
(b) This Guaranty is binding not only on Guarantor, but also on Guarantor’s
heirs, personal representatives, successors and assigns.  Upon the death of
Guarantor, if Guarantor is a natural person, this Guaranty shall continue
against Guarantor’s estate as to all of the Guaranteed Obligations, including
that portion incurred or arising after the death of Guarantor and shall be
provable in full against Guarantor’s estate, whether or not the Guaranteed
Obligations are then due and payable.  If this Guaranty is signed by more than
one Person, then all of the obligations of Guarantor arising hereunder shall be
jointly and severally binding on each of the undersigned, and their respective
heirs, personal representatives, successors and assigns, and the term
“Guarantor” shall mean all of such Persons and each of them
individually.  Without limitation of any other term, provision or waiver
contained herein, Guarantor hereby acknowledges and agrees that it has been
furnished true, complete and correct copies of the Loan Documents and has
reviewed the terms and provisions thereof (including, without limitation, the
Guaranteed Obligations).
 
 
10

--------------------------------------------------------------------------------

 
 
(c) Guarantor hereby waives any acceptance of this Guaranty by Lender, and this
Guaranty shall immediately be binding upon Guarantor.
 
5.4 Invalid Provisions.  If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
 
5.5 Amendments.  This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.
 
5.6 Parties Bound; Assignment; Joint and Several.  This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder.  If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.
 
5.7 Headings.  Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Guaranty.
 
5.8 Recitals.  The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.
 
5.9 Counterparts.  To facilitate execution, this Guaranty may be executed in as
many counterparts as may be convenient or required.  It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single instrument.  It shall not be
necessary in making proof of this Guaranty to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto.  Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.
 
5.10 Rights and Remedies.  If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor.  The exercise by Lender of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
 
 
11

--------------------------------------------------------------------------------

 
 
5.11 Other Defined Terms.  All capitalized terms not defined herein shall have
the meanings set forth in the Loan Agreement.
 
5.12 Entirety.  THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.
 
5.13 Waiver of Right To Trial By Jury.  GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE MORTGAGE,
OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
 
5.14 Reinstatement in Certain Circumstances.  If at any time any payment of the
principal of or interest under the Note or any other amount payable by the
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise, the Guarantor’s obligations hereunder with respect to such payment
shall be reinstated as though such payment has been due but not made at such
time.
 
 
12

--------------------------------------------------------------------------------

 
 
5.15 Change in Residency.  Guarantor hereby represents and warrants that each
Guarantor is a resident of the State of Florida and that Guarantor’s primary
domicile is in the State of Florida.  Guarantor shall not change Guarantor’s
State of residence and/or primary domicile to a State that is a community
property jurisdiction unless (i) Guarantor first (A) provides Lender at least
ten (10) Business Days prior written notice thereof and (B) if Guarantor is
married at the time, causes Guarantor’s spouse to execute and deliver to Lender
a spousal consent with respect to this Guaranty (which spousal consent shall be
in form and substance satisfactory to Lender) (a “Spousal Consent”) and (ii) if
Guarantor is not married at the time and subsequently marries, or if Guarantor
enters into a new marriage, at any time when Guarantor is a resident (and/or has
a primary domicile) in a community property jurisdiction, Guarantor causes his
spouse to execute and deliver to Lender a Spousal Consent within ten (10) days
after the occurrence of any such marriage.  Guarantor’s failure to comply with
any of the foregoing shall, at Lender’s option, constitute an “Event of Default”
hereunder and under the Loan Agreement.
 
5.16 Special State Provisions.
 
(a) In the event of any inconsistencies between the terms and conditions of this
Section 5.16 and the other terms and conditions of this Agreement, the terms and
conditions of Section 5.16 shall control and be binding.
 
(b) Nothing herein shall be deemed to obligate any Guarantor to pay any sum of
interest which exceeds the maximum rate of interest which such Guarantor may
lawfully be required to pay under the laws of the state which govern this
instrument or under the applicable laws for regulations of the United States of
America, in the event of conflict between state law and the laws and regulations
of the United States of America, then the laws and regulations of the United
States of America shall govern.  Notwithstanding any other provision herein
contained in this Guaranty or in any instrument evidencing this indebtedness,
the limitation imposed by this paragraph shall control and limit the obligations
of Guarantor to pay sums of interest guaranteed by this instrument.  In the
event any Guarantor shall pay any sum of interest pursuant to this Guaranty
which exceeds such maximum rate, such overcharge shall be applied in reduction
of any other sum for which such Guarantor is obligated hereunder, if such sum is
then due and payable, or shall be refunded to such Guarantor at the election of
the Lender.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
13

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.
 

 
GUARANTOR:
         
 
By:
/s/ Christian C. Romandetti       CHRISTIAN C. ROMANDETTI                  

 
 
 

 
14